Exhibit 10.1




EMPLOYMENT AGREEMENT

        This Employment Agreement (“Agreement”), dated as of August 15, 2006 is
by and between Marc B. Miller, M.D. (“Executive”) and SeaBright Insurance
Company, an Illinois domiciled insurance company (“Employer”), a wholly owned
subsidiary of SeaBright Insurance Holdings, Inc., a Delaware corporation
(“Holdings”) and is effective retroactively to August 1, 2004.

        WHEREAS, Employer hired Executive on August 1, 2004 as Senior Vice
President and Chief Medical Officer and Executive continues in this position
without change or interruption; and

        WHEREAS, Executive has requested to add the terms and conditions of this
Agreement to his existing arrangement with Employer and Employer is willing to
accede to this request;

        Now THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Agreement, and of the mutual promises contained
herein, and intending to be legally bound, the parties agree as follows:

1.     PERIOD OF EMPLOYMENT. Employer shall employ Executive to render services
to Employer in the position and with the duties and responsibilities described
in Section 2 for the period (the “Period of Employment”) commencing on the
August 1, 2004 effective date of this Agreement and ending on the date upon
which the Period of Employment is terminated in accordance with Section 4.

2.     POSITION AND RESPONSIBILITIES.

        (a)        Position. Executive accepts employment with Employer as
Senior Vice President and Chief Medical Officer and shall perform all services
appropriate to that position, as well as such other services as may be assigned
by Employer. Executive shall devote his best efforts and full-time attention to
the performance of his duties. Executive shall be subject to the direction of
Employer, which shall retain full control of the means and methods by which he
performs the above services and of the place(s) at which all services are
rendered. Executive shall be expected to travel if necessary or advisable in
order to meet the obligations of his position.

        (b)        Other Activity. Except upon the prior written consent of
Employer, Executive, as of the date of signing this agreement, shall not (i)
accept any other employment; or (ii) engage, directly or indirectly, in any
other business, commercial, or professional activity (whether or not pursued for
pecuniary advantage) that is competitive with Employer, creates a conflict of
interest with Employer, or otherwise interferes with the business of Employer or
any Affiliate (and shall immediately cease any such ongoing activity that
becomes so competitive, begins to create such a conflict or begins to interfere
with the business of Employer or any Affiliate). An “Affiliate” shall mean any
person or entity that directly or indirectly controls, is controlled by, or is
under common control with Employer.

Page 1 of 10

--------------------------------------------------------------------------------



3.     COMPENSATION AND BENEFITS.

        (a)        Salary. In consideration of the services to be rendered under
this Agreement, Employer shall pay Executive per year (“Base Salary”) $200,000
for the period August 1, 2004 through March 31, 2006 and $215,000 per year
thereafter, payable in regular installments in accordance with Employer’s
general payroll policies for salaried employees, in effect from time to time.
All compensation and comparable payments to be paid to Executive under this
Agreement shall be less all applicable withholdings required by law. Executive’s
Base Salary will be reviewed for market and performance adjustments within
ninety (90) days of the beginning of each calendar year during the Period of
Employment by Employer’s or Holdings’ Board of Directors (the “Board”) and may
be adjusted after such review in the Board’s sole discretion.

        (b)        Bonus. Executive will be eligible to receive an annual bonus
in a target amount equal to 40% of his Base Salary for each calendar year during
the Period of Employment based upon achievement by Executive and achievement by
Employer of performance criteria and other goals established by the Board (after
consultation with Employer) on an annual basis prior to the commencement of each
calendar year or as soon as reasonably practicable thereafter. The bonus payable
in respect of any given year during the Period of Employment shall be paid
within thirty (30) days following the delivery of Employer’s annual audited
statutory financial statements for such year. Executive must be employed by
Employer on the last day of the calendar year for which any bonus relates in
order to receive any such bonus hereunder. The target amount of Executive’s
bonus as set forth above will be reviewed for market and performance adjustments
within sixty-five (65) days of the beginning of each calendar year during the
Period of Employment by the Board and may be adjusted after such review in the
Board’s sole discretion.

        (c)        Benefits. Executive shall be entitled to vacation leave in
accordance with Employer’s standard policies for salaried employees, in effect
from time to time. As Executive becomes eligible, he shall have the right to
participate in and to receive benefits from all present and future benefit plans
specified in Employer’s policies and generally made available to salaried
employees of Employer from time to time. The amount and extent of benefits to
which Executive is entitled shall be governed by the specific benefit plan, as
amended. Executive also shall be entitled to any benefits or compensation tied
to termination as described in Section 4. Employer reserves the ability, in its
sole discretion, to adjust benefits provided to Executive in connection with the
adjustment of benefits to salaried employees. No statement concerning benefits
or compensation to which Executive is entitled shall alter in any way the term
of this Agreement, any renewal thereof, or its termination.

        (d)        Expenses. Employer shall reimburse Executive for reasonable
travel and other business expenses incurred by Executive in the performance of
his duties, subject to reasonable documentation thereof and in accordance with
Employer’s policies in effect from time to time.

        (e)        Stock Options. Effective August 1, 2004, Employer granted
Executive an option to acquire 11,475 shares of Common Stock on the terms and
conditions set forth in a Stock Option Grant Agreement, and pursuant to the
Company’s 2005 Long-Term Equity Incentive Plan (the “Plan”) which are attached
to and incorporated into this Agreement in Exhibit B. Effective January 20,
2005, Employer granted Executive an option to acquire 3,825 shares of common
stock on the terms and conditions set forth in Exhibit B. Effective March 17,
2006, Employer granted Executive an option to acquire 4,000 shares of common
stock on the terms and

Page 2 of 10

--------------------------------------------------------------------------------



conditions set forth in Exhibit B. In connection with such grants, Executive
executed and delivered to Holdings a counterpart to the Stock Option Grant
Agreement, in form and substance as set forth in Exhibit B attached hereto,
entered into by and among Holdings and all of its stock optionees.

        (f)        Withholding. Any and all payments made pursuant to this
Agreement shall be subject to all withholding required in accordance with
applicable federal, state or local law.

4.     TERMINATION OF EMPLOYMENT.

        (a)        By Employer Without Cause. At any time, Employer may
terminate Executive without Cause (as defined below), effective as of the date
specified in a written notice from Employer to Executive. Employer may
discipline or demote Executive with or without Cause and with or without prior
notice. Employer may discipline, demote, or dismiss Executive as provided in
this Section 4 notwithstanding anything to the contrary contained in or arising
from any statements, policies or practices of Employer relating to the
employment, discipline, or termination of its employees. If Executive’s
employment with Employer is terminated by Employer without Cause, Executive
shall be entitled to continue to receive his Base Salary payable in regular
installments as special severance payments from the date of termination for a
period of twelve (12) months thereafter (the “Severance Period”), if and only if
Executive has executed and delivered to Employer the General Release
substantially in form and substance as set forth in Exhibit A attached hereto
and only so long as Executive has not revoked or breached the provisions of the
General Release or breached the provisions of this Agreement or any Ancillary
Agreement (as defined below) and does not apply for unemployment compensation
chargeable to Employer during the Severance Period, and Executive shall not be
entitled to any other salary, compensation or benefits after termination of the
Period of Employment, except as specifically provided for in Employer’s employee
benefit plans or as otherwise expressly required by applicable law (such as
COBRA). Notwithstanding anything to the contrary contained in this Section 4(a),
in the event Executive breaches the provisions of this Agreement or any
Ancillary Agreement, the severance amounts payable by Employer under this
Section 4(a) shall not terminate unless and until more than ten (10) days have
elapsed from and after the date written notice of such breach has been delivered
to Executive without such breach having been cured during such 10-day period.

        (b)        By Employer For Cause. At any time, and without prior notice
(except as otherwise provided in the definition of Cause set forth below),
Employer may terminate Executive for Cause. Employer shall pay Executive all
compensation then due and owing; thereafter, all of Employer’s obligations under
this Agreement shall cease. Termination shall be for “Cause” if Executive: (i)
is continuously inattentive to his lawful duties after at least one written
notice has been provided to Executive and Executive has failed to cure the same
within a 30-day period thereafter; (ii) reports to work under the influence of
alcohol or illegal drugs, or uses illegal drugs (whether or not at the
workplace) or engages in other conduct causing the Employer substantial public
disgrace or disrepute or economic harm; (iii) breaches his duty of loyalty to
Employer or engages in any acts of dishonesty or fraud with respect to Employer
or any of its business relations; (iv) is convicted of felony or any crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person (or enters a plea of guilty or nolo contendere with respect thereto); (v)
breaches any material term of this Agreement, any Ancillary Agreement or any
other agreement between Executive and Employer or any of its Affiliates and such
breach (if capable of cure) is not cured within thirty (30) days following
written notice thereof from Employer or (vi) is terminated for substandard
performance. For purposes of this Agreement, “substandard performance” shall be
determined by a majority of the Board as

Page 3 of 10

--------------------------------------------------------------------------------



provided herein. The Board shall give Executive written notice of the Board’s
concern over Executive’s performance, and Executive shall have thirty (30) days
to prepare for a meeting with the Board, at which time Executive may present any
information on market competitive conditions and any other factors bearing on
his and Employer’s performance. After consideration of these and such other
factors as the Board may deem relevant, if a majority of the Board determines in
good faith that Employer’s future performance would be best served by a change
in management, the Board may terminate Executive’s employment for “substandard
performance” following the expiration of such 30-day period.

        (c)        Voluntary Termination by Executive: At any time, Executive
may terminate his employment for any reason, with or without cause, by providing
Employer at least thirty (30) days’ advance written notice. Employer shall have
the option, in its complete discretion, to make Executive’s termination
effective at any time prior to the end of such notice period. On the date of
such termination, Employer shall pay Executive all compensation then due and
owing through such date; and, thereafter, all of Employer’s obligations under
this Agreement shall cease.

        (d)        Termination Upon Death or Permanent Disability. Executive’s
employment with Employer shall also terminate upon Executive’s death or
permanent mental or physical disability or other incapacity (as determined by
the Board in its good faith judgment). Upon any such termination, Employer shall
pay Executive (or Executive’s estate or legal representative or guardian) all
compensation then due and owing; thereafter, all of Employer’s obligations under
this Agreement shall cease.

        (e)        Termination of Compensation. Except as otherwise expressly
provided herein, all of Executive’s rights to salary, bonuses, employee benefits
and other compensation hereunder which would have accrued or become payable
after the termination or expiration of the Period of Employment shall cease upon
such termination or expiration, other than those expressly required under
applicable law (such as COBRA).

        (f)        Termination Obligations.

    (i)        Executive agrees that all property, including, without
limitation, all equipment, tangible Proprietary Information (as defined below),
documents, books, records, reports, notes, contracts, lists, computer disks (and
other computer-generated files and data), and copies thereof, created on any
medium and furnished to, obtained by, or prepared by Executive in the course of
or incident to his employment, belongs to Employer and shall be returned
promptly to Employer upon termination of the Period of Employment.


    (ii)        All employee and other benefits to which Executive is otherwise
entitled shall cease upon Executive’s termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of Employer.


    (iii)        Upon termination of the Period of Employment, Executive shall
be deemed to have resigned from all offices and directorships then held with
Employer or any Affiliate.


Page 4 of 10

--------------------------------------------------------------------------------



    (iv)        The representations and warranties contained in this Agreement
and Executive’s obligations under this Section 4(g) shall survive the
termination of the Period of Employment and the expiration of this Agreement.


        (g)        For sixty (60) days following any termination of the Period
of Employment, Executive shall cooperate in a reasonable manner with Employer in
all matters relating to the winding up of pending work on behalf of Employer and
the orderly transfer of work to other employees of Employer. At all times
following any termination of the Period of Employment, Executive shall also
cooperate in the defense of any action brought by any third party against
Employer that relates in any way to Executive’s acts or omissions while employed
by Employer; provided that Employer shall reimburse Executive for his reasonable
out-of-pocket expenses after being provided with reasonable documentation of
such expenses.

5.     NONSOLICITATION. Executive acknowledges that he is familiar with the
trade secrets of Employer and its Affiliates and with other proprietary
information concerning Employer and its Affiliates, including, without
limitation, all (a) inventions, technology and research and development of
Employer and its Affiliates, (b) customers and suppliers and customer and
supplier lists of Employer and its Affiliates, (c) products and services of
Employer and its Affiliates (including, without limitation, those under
development) and related costs and pricing structures, (d) accounting and
business methods and practices of Employer and its Affiliates and (e) similar
and related proprietary information of Employer and its Affiliates. Executive
acknowledges that his agreement to the restrictions of this Section 5 is
necessary to protect Employer’s and its Affiliates’ trade secrets. Executive
further acknowledges that his services have been made and shall be of special,
unique and extraordinary value to Employer, that Executive has been
substantially responsible for the growth and development of Employer and the
creation and preservation of Employer’s goodwill. During the period commencing
with the Effective Date and ending twelve (12) months after the date of
termination of Executive’s employment with Employer (the “Restriction Period”),
Executive shall not (i) induce or attempt to induce any employee of Employer or
any of its Affiliates to leave the employ of Employer or such Affiliate, or in
any way interfere with the relationship between Employer or any of its
Affiliates and any employee thereof, (ii) hire directly or through another
entity any person who was an employee of Employer or any of its Affiliates at
any time during the Restriction Period, or (iii) call on, solicit or service any
customer, supplier, licensee, licensor or other business relation of Employer or
any of its Affiliates in order to induce or attempt to induce such person or
entity to cease doing business with Employer or any such Affiliate or in any way
materially interfere with the relationship between any such customer, supplier,
licensee, licensor or business relation and Employer or any of its Affiliates
(including, without limitation, making any negative statements or communications
concerning Employer or any of its Affiliates), or enter into any transaction,
contract or arrangement with any such customer, supplier, licensee, licensor or
business relation relating, directly or indirectly, to the USL&H Business.

6.     NONDISCLOSURE AND NONUSE OF PROPRIETARY INFORMATION.

        (a)        Executive shall not disclose or use at any time, either
during his employment with Employer or thereafter, any Proprietary Information
(as defined below) of which Executive is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by Executive’s performance of duties
assigned to Executive by Employer. Executive shall take all appropriate steps to
safeguard Proprietary Information and to protect it against disclosure, misuse,
espionage, loss and theft.

Page 5 of 10

--------------------------------------------------------------------------------



The foregoing shall not, however, prohibit disclosure by Executive of
Proprietary Information that has been published in a form generally available to
the public prior to the date Executive proposes to disclose such information.
Information shall not be deemed to have been published merely because individual
portions of the information have been separately published, but only if all
material features comprising such information have been published in
combination.

        (b)        As used in this Agreement, the term “Proprietary Information”
means all information of a confidential or proprietary nature (whether or not
specifically labeled or identified as “confidential”), in any form or medium,
that relates to or results from the business, historical or projected financial
results, products, services or research or development of Employer or its
Affiliates or their respective suppliers, distributors, customers, independent
contractors or other business relations. Proprietary Information includes, but
is not limited to, the following: (i) internal business information (including,
without limitation, historical and projected financial information and budgets
and information relating to strategic and staffing plans and practices,
business, training, marketing, promotional and sales plans and practices, cost,
rate and pricing structures and accounting and business methods); (ii)
identities of, individual requirements of, specific contractual arrangements
with, and information about, Employer’s and its Affiliates’ suppliers,
distributors, customers, independent contractors or other business relations and
their confidential information; (iii) trade secrets, technology, know-how,
compilations of data and analyses, techniques, systems, formulae, research,
records, reports, manuals, flow charts, documentation, models, data and data
bases relating thereto; (iv) computer software, including, without limitation,
operating systems, applications and program listings; (v) inventions,
innovations, ideas, devices, improvements, developments, methods, processes,
designs, analyses, drawings, photographs, reports and all similar or related
information (whether or not patentable and whether or not reduced to practice);
(vi) copyrightable works; (vii) intellectual property of every kind and
description; and (viii) all similar and related information in whatever form.

7.     EMPLOYER’S OWNERSHIP OF INTELLECTUAL PROPERTY.

        (a)        In the event that Executive during the term of his employment
by Employer generates, authors, conceives, develops, acquires, makes, reduces to
practice or contributes to any idea, discovery, trade secret, invention,
innovation, improvement, development, method of doing business, process,
program, design, analysis, drawing, report, data, software, firmware, logo,
device, method, product or any similar or related information (whether or not
patentable or reduced to practice or comprising Proprietary Information), any
copyrightable work (whether or not comprising Proprietary Information) or any
other form of Proprietary Information (collectively, “Intellectual Property”),
Executive acknowledges that such Intellectual Property is and shall be the
exclusive property of Employer. Any copyrightable work prepared in whole or in
part by Executive shall be deemed “a work made for hire” to the maximum extent
permitted under Section 201(b) of the 1976 Copyright Act as amended, and
Employer shall own all of the rights comprised in the copyright therein. Without
limiting the generality of the foregoing, Executive hereby assigns his entire
right, title and interest in and to all Intellectual Property to Employer.
Executive shall promptly and fully disclose all Intellectual Property to
Employer and shall cooperate with Employer to protect Employer’s interests in
and rights to such Intellectual Property (including, without limitation,
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by Employer,
whether such requests occur prior to or after termination of Executive’s
employment with Employer).

Page 6 of 10

--------------------------------------------------------------------------------



        (b)        Notwithstanding the foregoing, however, Employer shall not
own and Executive shall have no obligation to assign to Employer any invention
otherwise falling within the definition of Intellectual Property for which no
equipment, supplies, facility, or trade secret information of Employer was used
and that was developed entirely on Executive’s own time, unless: (i) such
Intellectual Property relates (A) to Employer’s business or (B) to their actual
or demonstrably anticipated research or development, or (ii) the Intellectual
Property results from any work performed by him for them under this Agreement.
Executive has identified and described in detail on an attachment hereto
initialed by each of the undersigned party’s or their authorized
representatives, all Intellectual Property that is or was owned by him or was
written, discovered, made, conceived or first reduced to practice by him alone
or jointly with another person prior to his employment under this Agreement. If
no such Intellectual Property is listed, Executive represents to Employer that
he does not now nor has he ever owned, nor has he made, any such Intellectual
Property.

8. ARBITRATION.

        (a)        Arbitrable Claims. To the fullest extent permitted by law,
all disputes between Executive (and his attorneys, successors, and assigns) and
Employer (and its Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) of any kind whatsoever, including,
without limitation, all disputes relating in any manner to the employment or
termination of Executive, and all disputes arising under this Agreement
(“Arbitrable Claims”) shall be resolved by arbitration. All persons and entities
specified in the preceding sentence (other than Employer and Executive) shall be
considered third-party beneficiaries of the rights and obligations created by
this Section on Arbitration. Arbitrable Claims shall include, but are not
limited to, contract (express or implied) and tort claims of all kinds, as well
as all claims based on any federal, state, or local law, statute, or regulation,
excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
Rev. Code of Washington Sections 49.45.010 et seq. and 49.60.010 et seq., as
well as any claims asserting wrongful termination, harassment, breach of
contract, breach of the covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, defamation, invasion of privacy, and claims
related to disability.

        (b)        Procedure. Arbitration of Arbitrable Claims shall be in
accordance with the National Rules for the Resolution of Employment Disputes of
the “American Arbitration Association, as amended (“AAA Employment Rules”), as
augmented in this Agreement. Arbitration shall be initiated as provided by the
AAA Employment Rules, although the written notice to the other party initiating
arbitration shall also include a statement of the claim(s) asserted and the
facts upon which the claim(s) are based. Arbitration shall be final and binding
upon the parties and shall be the exclusive remedy for all Arbitrable Claims.
Either party may bring an action in court to compel arbitration under this
Agreement and to enforce an arbitration award. Otherwise, neither party shall
initiate or prosecute any lawsuit or administrative action in any way related to
any Arbitrable Claim. Notwithstanding the foregoing, either party may, at its
option, seek injunctive relief. All arbitration hearings under this Agreement
shall be conducted in King County, Washington. The decision of the arbitrator
shall be in writing and shall include

Page 7 of 10

--------------------------------------------------------------------------------



a statement of the essential conclusions and findings upon which the decision is
based. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN
REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY
JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORECABILITY OF THE AGREEMENT
TO ARBITRATE.

        (c)        Arbitrator Selection and Authority. All disputes involving
Arbitrable Claims shall be decided by a single arbitrator. The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration. If the parties cannot
agree on an arbitrator, then the complaining party shall notify the AAA and
request selection of an arbitrator in accordance with the AAA Employment Rules.
The arbitrator shall have only such authority to award equitable relief,
damages, costs, and fees as a court would have for the particular claim(s)
asserted. The fees of the arbitrator shall be paid by the non-prevailing party.
If the allocation of responsibility for payment of the arbitrator’s fees would
render the obligation to arbitrate unenforceable, the parties authorize the
arbitrator to modify the allocation as necessary to preserve enforceability. The
arbitrator shall have exclusive authority to resolve all Arbitrable Claims,
including, but not limited to, whether any particular claim is arbitrable and
whether all or any part of this Agreement is void or unenforceable.

        (d)        Confidentiality. All proceedings and all documents prepared
in connection with any Arbitrable Claim shall be confidential and, unless
otherwise required by law, the subject matter thereof shall not be disclosed to
any person other than the parties to the proceedings, their counsel, witnesses
and experts, the arbitrator, and, if involved, the court and court staff. All
documents filed with the arbitrator or with a court shall be filed under seal.
The parties shall stipulate to all arbitration and court orders necessary to
effectuate fully the provisions of this subsection concerning confidentiality.

        (e)        Continuing Obligation. The rights and obligations of
Executive and Employer set forth in this Section 9 shall survive the termination
of Executive’s employment and the expiration of this Agreement.

9.     EXECUTIVE’S REPRESENTATIONS. Executive hereby represents and warrants to
Employer that (i) the execution, delivery and performance of this Agreement by
Executive does not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by Employer, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.

10.     NOTICES. Any notice or other communication under this Agreement must be
in writing and shall be effective upon delivery by hand, or three (3) business
days after deposit in the United States mail, postage prepaid, certified or
registered, and addressed to the Employer or to Executive at he corresponding
address below. Executive shall be obligated to notify Employer in writing of any
change in his address. Notice of change of address shall be effective only when
done in accordance with this Section.

Page 8 of 10

--------------------------------------------------------------------------------



      Employer’s Notice Address:

          SeaBright Insurance Company
          2101 4th Avenue, Suite 1600
          Seattle, WA 98121
          Attn: President
          Facsimile: (206) 269-8901

      Executive’s Notice Address:
          Marc B. Miller, M.D.
          681 South Parker Street, Suite 220
          Orange, CA 92868
          Facsimile: (714) 918-5972


11.     ACTION BY EMPLOYER: All actions required or permitted to be taken under
this Agreement by Employer, including, without limitation, exercise of
discretion, consents, waivers, and amendments to this Agreement, shall be made
and authorized only by the chief executive officer of Holdings or Employer.

12.     INTEGRATION. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Executive’s employment by Employer. This
Agreement supersedes all other prior and contemporaneous agreements and
statements, whether written or oral, express or implied, pertaining in any
manner to the employment of Executive, and it may not be contradicted by
evidence of any prior or contemporaneous statements or agreements. To the extent
that the practices, policies, or procedures of Employer, now or in the future,
apply to Executive and are consistent with the terms of this Agreement, the
provisions of this Agreement shall control.

13.     AMENDMENTS; WAIVERS. This Agreement may not be amended except by an
instrument in writing, signed by each of the parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

14.     ASSIGNMENT; SUCCESSORS AND ASSIGNS. Executive agrees that he will not
assign, sell, transfer, delegate, or otherwise dispose of, whether voluntarily
or involuntarily, or by operation of law, any rights or obligations under this
Agreement. Any such purported assignment, transfer, or delegation shall be null
and void. Nothing in this Agreement shall prevent the consolidation of Employer
with, or its merger into, any other entity, or the sale by Employer of all or
substantially all of its assets, or the assignment by Employer of any rights or
obligations under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns, and
shall not benefit any person or entity other than those specifically enumerated
in this Agreement.

15.     SEVERABILITY. If any provision of this Agreement, or its application to
any person, place, or circumstance, is held by an arbitrator or a court of
competent jurisdiction to be invalid, unenforceable, or void, such provision
shall be enforced to the greatest extent permitted by law,

Page 9 of 10

--------------------------------------------------------------------------------



and the remainder of this Agreement and such provision as applied to other
persons, places, and circumstances shall remain in full force and effect.

16.     ATTORNEYS’ FEES. In any legal action, arbitration, or other proceeding
brought to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs.

17.     GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of Washington.

18.     INTERPRETATION. This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of this Agreement.

19.     EMPLOYEE ACKNOWLEDGMENT. Executive acknowledges that he has had the
opportunity to consult legal counsel in regard to this Agreement, that he has
read and understands this Agreement, that he is fully aware of its legal effect,
and that he has entered into it freely and voluntarily and based on his own
judgment and not on any representations or promises other than those contained
in this Agreement.

The parties have duly executed this Agreement as of the date first written
above.

               /s/ Marc B. Miller, M.D.         Marc B. Miller, M.D.            
SEABRIGHT INSURANCE HOLDINGS, INC.      /s/ John G. Pasqualetto       By: John
G. Pasqualetto     Its: President and CEO  

Page 10 of 10

--------------------------------------------------------------------------------



Exhibit A



GENERAL RELEASE

        I, __________________________., in consideration of and subject to the
performance by SeaBright Insurance Company, an Illinois domiciled company
(together with its subsidiaries, the “Company”), of its obligations under the
Employment Agreement, dated as of August ____, 2006 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1. I understand that any payments or benefits paid or granted to me under
Section 4(a) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 4(a) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.


2. Except as provided in Paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including, without limitation, the Older Workers Benefit Protection
Act); the Equal Pay Act of 1963, as amended; the Americans with Disabilities Act
of 1990; the Family and Medical Leave Act of 1993; the Worker Adjustment
Retraining and Notification Act; the Employee Retirement Income Security Act of
1974; any applicable Executive Order Programs; the Fair Labor Standards Act; or
their state and local counterparts; or under any other federal, state or local
civil or human rights law, or under any other local, state, or federal law,
regulation or ordinance; or under any public policy, contract or tort, or under
common law; or arising under any policies, practices or procedures of Employer;
or any claim for wrongful discharge, breach of contract, infliction of emotional
distress, or defamation; or any claim for costs, fees, or other expenses,
included

A-1

--------------------------------------------------------------------------------



  (without limitation) attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).


3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Paragraph 2 above.


4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).


5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including, without limitation, those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending charge or complaint of the type
described in Paragraph 2 as of the execution of this General Release.


6. I represent that I am not aware of any claim by me other than the claims that
are released by this Agreement.


7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including (without limitation) reasonable
attorneys’ fees, and return all payments received by me pursuant to the
Agreement.


9. I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.


A-2

--------------------------------------------------------------------------------



10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.


11. I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. I
understand and agree that my cooperation may include, but not be limited to,
making myself available to the Company upon reasonable notice for interviews and
factual investigations; appearing at the Company’s request to give testimony
without requiring service of a subpoena or other legal process; volunteering to
the Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including, without limitation, lodging and meals,
upon my submission of receipts.


12. I agree not to disparage the Company, its past and present investors,
officers, directors or employers or its affiliates and to keep all confidential
and proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
database and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer database or other data.


13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims (i) arising out of any breach by the Company or by any Released Party
of the Agreement after the date hereof (ii) to indemnification for which I may
be entitled to as a former officer or director of the Company under their
respective charter and/or bylaws and/or other constituent documents so long as I
am otherwise entitled to be indemnified as authorized thereunder.


14. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


A-3

--------------------------------------------------------------------------------



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

  (i) I HAVE READ IT CAREFULLY;


  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;


  (v) I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON ________________, 20__, TO
CONSIDER IT AND THE CHANGES MADE SINCE THE ________________, 20__ VERSION OF
THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;


  (vi) THE CHANGES TO THE AGREEMENT SINCE ________________, 20__ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.


  (vii) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


  (viii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


  (ix) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


  (x) WAIVER OF UNKNOWN FUTURE CLAIMS. I HAVE READ SECTION 1542 OF THE CIVIL
CODE OF THE STATE OF CALIFORNIA, WHICH PROVIDES AS FOLLOWS:


A-4

--------------------------------------------------------------------------------



  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVORAT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.  


  Signature:     Date:         Marc B. Miller, M.D.  

A-5

--------------------------------------------------------------------------------